Hon. W.E. Dugan Town Attorney Town of Franklin
You have asked whether the Town of Franklin may enter into an agreement with the North Country Community College Center for Adirondack Studies wherein the town would supply funds for the preservation and cataloging of historical artifacts which residents either give or lend to the town.
Section 96-a of the General Municipal Law gives towns authority to provide for the protection, enhancement and preservation of works of art and other objects having special historical or aesthetic interest or value. Section 64 (17-a) of the Town Law also authorizes the Town Board to preserve and protect works of art and other special objects as long as such measures are reasonable or appropriate to the purpose. (See also Municipal Home Rule Law § 10 [1] [ii] [a] [11] [town authorized to protect and enhance its physical and visual environment]; Town Law §64 [8] [town board may accept gifts of personal property for public use]; Town Law § 64 [17-b] [town may appropriate and expend funds for the promotion of literary or graphic arts by way of exhibit of art and art forms]; Education Law § 148 [1] [town authorized to expend funds for historical purposes including the collection of war mementos].)
We conclude that under the authority of those statutes, the Town of Franklin may expend funds to preserve and catalogue historical artifacts which its residents either give or lend to the town.